J-A13018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.T.C., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: P.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 3509 EDA 2019

           Appeal from the Order Entered November 20, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000935-2018


 IN THE INTEREST OF: S.C., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: P.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 3510 EDA 2019

           Appeal from the Order Entered November 20, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0001813-2015


 IN THE INTEREST OF: P.J.C. JR., A     :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: P.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 3511 EDA 2019

           Appeal from the Order Entered November 20, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000936-2018
J-A13018-20


    IN THE INTEREST OF: P.C., A MINOR :          IN THE SUPERIOR COURT OF
                                      :               PENNSYLVANIA
                                      :
    APPEAL OF: P.C., FATHER           :
                                      :
                                      :
                                      :
                                      :
                                      :          No. 3512 EDA 2019

              Appeal from the Order Entered November 20, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0093268-2007


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                                 FILED JUNE 9, 2020

        P.C., Sr. (Father) appeals from the trial court’s orders1 involuntarily

terminating his parental rights to his minor children, P.C., Jr. (born 10/04)

and S.C. (born 3/09) (collectively, Children).2 Counsel has also filed a petition

to withdraw on appeal, pursuant to Anders v. California, 386 U.S. 738

(1967) and In re Adoption of V.E., 611 A.2d 1267 (Pa. Super. 1992). After

careful review, we affirm and grant counsel’s petition to withdraw.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1We note that by filing four separate notices of appeal with one docket number
on each notice, Father has complied with the dictates of Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018), which held that “where a single order
resolves issues arising on more than one docket, separate notices of appeal
must be filed for each of those cases.” See also Pa.R.A.P. 341(a).
2Mother’s parental rights were also terminated as to Children. She is not a
party to this appeal. Father testified in August 2019 that she had “been
missing” for some time and that “[i]t appears she might even be dead.” N.T.
Termination Hearing, 8/5/19, at 29.


                                           -2-
J-A13018-20



      Children were first adjudicated dependent and placed in foster care in

July 2015 after the Philadelphia Department of Human Services (DHS)

substantiated reports of their parents’ drug abuse and lack of housing. On

October 4, 2016, however, Children were reunified with Father, and on

January 4, 2017, Children’s dependency matters were discharged.

      In May 2017, Father and Children were living in a homeless shelter.

Father, who was struggling with substance abuse issues, reportedly

abandoned his methadone prescription against medical advice and stopped

attending his drug and alcohol program. Additionally, Children had missed

several days of school, and P.C., Jr., was not receiving treatment for ongoing

vision issues. On May 14, 2017, Father left the shelter without staff approval,

leaving Children in the care of Mother; because Mother was not a resident of

the shelter, she was asked to leave.      On May 15, 2017, shelter staff took

Children to school. Although Father picked Children up from school that day,

he did not return to the shelter with them until the following day, explaining

that he had nowhere else to go. Shortly thereafter, Father left the shelter

once again and returned intoxicated, at which point he was evicted. On May

18, 2017, the trial court entered a shelter order placing Children in foster care.

      Following an adjudicatory hearing on May 26, 2017, Children were

adjudicated dependent and committed to DHS; both parents were referred for

housing, employment, and parenting classes, and to the Clinical Evaluation

Unit (CEU) for immediate drug and alcohol screens, dual-diagnoses

assessments, and random drug screens. On July 26, 2017, DHS’s Community

                                      -3-
J-A13018-20



Umbrella Agency (CUA) established the following permanency plan for Father:

cooperate with CUA services, attend substance abuse treatment, obtain safe

and stable housing, attend all of Children’s medical appointments, and visit

with Children.

      Following a permanency review hearing on August 22, 2017, Father was

referred for a drug screen at CEU the following month where he was to provide

verification for substance abuse treatment.    He did not show up to the

appointment.     On November 21, 2017, Father tested positive for using

cocaine. On January 24, 2018, Father reported to CEU that he was attending

substance abuse treatment at Girard Medical Center, but he failed to provide

any verification upon request.   Father was deemed non-compliant with his

permanency review plan at two subsequent review hearings held on January

29, 2018 and May 21, 2018. On October 1, 2018, Father was found to be

minimally compliant with his plan and was referred to Behavior Health

Services to obtain mental health treatment. On November 26, 2018, DHS

filed a petition for involuntary termination of Father’s parental rights to

Children pursuant to 23 Pa.C.S. §§ 2511(a)(2), (5), (8), and (b).

      The court held a permanency review hearing, following several

continuances, on August 5, 2019. There, CUA did not provide any updates on

Father’s progress or compliance with his plan. At the start of the hearing,

however, the Honorable Deborah Canty spoke with Children privately in

chambers, stating afterwards on the record that:




                                    -4-
J-A13018-20


       They are very articulate at 10 and 14[,] very articulate. And they
       made it very clear they do not want to return to their Father. They
       love him. But, they are tired of the cycle of [Father] using [drugs],
       getting them back, going back to using, and being concerned as
       to whether [] the food that they’re getting when he comes home
       is from a trashcan or from some place that he’s purchased. And
       they’ve indicated they’ve actually seen [Father] under the
       influence. . . . [T]hey are together in a general foster home that
       they like very much.

N.T. Permanency Hearing, 8/5/19, at 25-26.3 That same day, the trial court

ordered that Father not initiate contact with Children or their foster parents

due to Children’s concern that Father would continue harassing those foster

parents and cost Children their foster home, as he had done with a previous

foster family.      Id.   Children were permitted to contact Father at their

discretion.   Id.   On September 26, 2019, the court issued a second order

prohibiting Father from having any contact whatsoever with Children or their

foster family, including visitation, absent a request from Children.        Order,

9/26/19. Following a status review hearing on October 21, 2019, at which




____________________________________________


3 Children spoke with Judge Canty extensively in chambers about witnessing
Father’s substance abuse firsthand; his expressed disinterest in looking for
employment and housing; his stated plans to make their foster parents’ lives
“a living hell;” his refusal “to buy [Children] a full meal,” including his sale of
food stamps for drug money; and at least one instance in which Father struck
P.C., Jr., for trying to wake him up when he was “knocked out high sitting on
the couch.” N.T. Sealed Testimony of Children, 8/5/19, at 3-9. Children also
expressed that they and their foster parents, with whom they have lived for
years, “have grown to love [each other],” and that their foster parents provide
Children with positivity and stability. See id. at 7-9.



                                           -5-
J-A13018-20


Father was present, the court ordered a goal change/termination hearing be

held on November 20, 2019.

        On November 20, 2019, the court held a termination hearing4 at which

a CUA case manager and former CUA case manager supervisor5 testified; the

court also incorporated Children’s testimony from the August 5, 2019

permanency review hearing and admitted into evidence a letter from Children

to Judge Canty stating that they hope she will terminate Father’s parental

rights. N.T. Termination Hearing, 11/20/19, at 11; DHS Exhibit 9. Father did

not attend the termination hearing. Following the hearing, the court entered

decrees terminating Father’s parental rights pursuant to 23 Pa.C.S. §§

2511(a)(1), (2), (5) and (b) of the Adoption Act.6



____________________________________________


4 Lee Kuhlmann, Esquire, represented Children at the termination hearing. At
the hearing, the trial judge recalled that she had determined she did not need
to appoint separate counsel to represent Children’s legal interests. See N.T.
Termination Hearing, 11/20/19, at 3-4. See 23 Pa.C.S. § 2313(a) (children
have statutory right to counsel in contested involuntary termination
proceedings) and In re K.R., 200 A.3d 969 (Pa. Super. 2018) (en banc), but
see In Re: T.S., E.S., 192 A.3d 1080, 1092 (Pa. 2018) (“[D]uring contested
termination-of-parental-rights proceedings, where there is no conflict between
a child’s legal and best interests, an attorney-guardian ad litem representing
the child’s best interests can also represent the child’s legal interests.”).
5 Victoria Koroma worked as the case manager supervisor for Children’s case
from March 2019 to August 2019. N.T. Termination Hearing, 11/20/19, at 29.
She continued to be involved in Children’s lives, having visited them in
September of 2019. Id. at 29-32.

6   23 Pa.C.S.A. §§ 2101-2938.



                                           -6-
J-A13018-20


       Father filed a timely notice of appeal7 and a contemporaneous Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.8 On March 5,

2020, counsel filed a petition for leave to withdraw as counsel pursuant to

Anders and V.E. In V.E., our Court stated:

       Counsel appointed to represent an indigent parent on a first
       appeal from a decree involuntarily terminating his or her parental
       rights, may, after a conscientious and thorough review of the
       record, petition this court for leave to withdraw representation if
       he or she can find no issues of arguable merit on which to base
       the appeal. Given the less stringent standard of proof required
       and the quasi-adversarial nature of a termination proceeding in
       which a parent is not guaranteed the same procedural and
       evidentiary rights as a criminal defendant, the court holds that
       appointed counsel seeking to withdraw representation must
       submit an Anders brief.

In re Adoption of V.E., 611 A.2d at 1275. Moreover, we held that “any

motion to withdraw representation, submitted by appointed counsel, must be

accompanied by an advocate’s brief, and not the amicus curiae brief

delineated in [Commonwealth v.] McClendon, [434 A.2d 1185 (Pa. 1981)].

See also In re Adoption of R.I., 312 A.3d 601, 602 (Pa. 1973) (“the logic

behind . . . an individual in a criminal case being entitled to representation by

counsel at any proceeding that may lead to ‘the deprivation of substantial




____________________________________________


7On December 24, 2019, our Court sua sponte consolidated the four appeals.
Order, 12/24/19. See Pa.R.A.P. 513 (consolidation of multiple appeals).

8See Pa.R.A.P. 1925(a)(2) (in children’s fast track cases, concise statement
shall be filed and served with notice of appeal).



                                           -7-
J-A13018-20



rights’ . . . is equally applicable to a case involving an indigent parent faced

with the loss of her child.”).

        In his Anders brief,9 counsel raises the following issues for our

consideration:

        1. Whether there is anything in the record that might arguably
           support the appeal that obviates a conclusion that the appeal
           is frivolous?

        2. Whether the trial court erred by terminating the parental rights
           of [Father] under 23 Pa.C.S.[] §[] 2511(a)(2)?

        3. Whether the trial court erred by terminating the parental rights
           of [Father] under 23 Pa.C.S.[] §[] 2511(a)(5)?

        4. Whether the trial court erred by terminating the parental rights
           of [Father] under 23 Pa.C.S.[]. §[] 2511(a)(8)?

        5. Whether the trial court erred by terminating the parental rights
           of [Father] under 23 Pa.C.S.[] §[] 2511(b)?

Anders Brief, at 5 (unnecessary capitalization omitted).

        Before reaching the merits of Father’s appeal, we must first address

counsel’s petition to withdraw. To withdraw under Anders, counsel must:

        (1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; (2) furnish a copy
        of the [Anders] brief to the [appellant]; and (3) advise the
        [appellant] that he or she has the right to retain private counsel
        or raise additional arguments that the [appellant] deems worthy
        of the court's attention.[10]

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.
____________________________________________


9   DHS and counsel for Children have chosen not to file briefs on appeal.

10   Father has not raised any additional arguments on appeal.

                                           -8-
J-A13018-20



2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to [his or her] petition to withdraw a copy

of the letter sent to their client advising him or her of their rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      An Anders brief must also comply with the following requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Finally, this

Court must “conduct an independent review of the record to discern if there

are   any   additional,   non-frivolous     issues   overlooked   by    counsel.”

Commonwealth v. Flowers, 1133 A.3d 1246, 1250 (Pa. Super. 2015)

(footnote omitted).

      Instantly, Father’s counsel filed a petition to withdraw, certifying that he

reviewed the record and determined that Father’s appeal is frivolous. Counsel

also filed a brief, which includes a summary of the history and facts of the

case, potential issues that could be raised by Father, and counsel’s

assessment of why those issues are wholly frivolous, with citations to relevant



                                      -9-
J-A13018-20



legal authority. Counsel has also provided Father with a copy of the brief and

a letter advising him of his right to retain new counsel or raise additional issues

pro se. Accordingly, we find that counsel has substantially complied with the

requirements of Anders and Santiago, and, thus, may review the issues

raised by counsel and also conduct our independent review of the record.

      Our standard of review in termination of parental rights cases is well-

settled:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      At the termination hearing, CUA Case Manager Hamar Jalov testified

that Father has consistently failed to complete even a single plan objective,

whether it be drug and alcohol treatment, mental health therapy, or

educational programs regarding parenting, housing, finances, or employment.

N.T. Termination Hearing, 11/20/19, at 14-16. Furthermore, Father has been

unable to keep Children in stable housing or provide for their basic needs; in

Father’s care, Children regularly move from one homeless shelter to another


                                      - 10 -
J-A13018-20



and do not receive any treatment for their medical issues, including P.C., Jr.’s

visual impairment and S.C.’s congenital hormone imbalance. See id. at 13,

31.

      Children have lived with foster parents who are an adoptive resource for

approximately two and one-half years at the time of the termination hearing.

Children are thriving in foster care and have developed strong attachments to

their foster parents. T.S.M., 71 A.3d at 268 (“[C]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster

parents.”) (citation omitted). Both Mr. Jalov and Ms. Koroma, Father’s former

CUA case manager supervisor, testified that Children are in a stable

environment with foster parents who treat them as their own, provide for their

basic and medical needs, and Children feel loved and cared for. See N.T.

Termination Hearing, 11/20/19, at 23-26, 31-35.         In addition, both CUA

workers testified that terminating Father’s parental rights would be in

Children’s best interests and that doing so would not cause them any

irreparable harm. Id. at 23-25, 35; see 23 Pa.C.S. § 2511(b) (“in terminating

the rights of a parent [court] shall give primary consideration to the

developmental, physical and emotional needs and welfare of the child.”).

      After careful review of the record, we find there is ample, competent

evidence to support the trial court’s factual findings.        T.S.M., supra.

Moreover, the court’s conclusions are not a result of an error of law or an

abuse of discretion. Id. Children were initially removed from Father’s care

                                     - 11 -
J-A13018-20



due to Father’s drug abuse, lack of housing, and inability to meet Children’s

basic needs, including their medical needs. Since Children were adjudicated

dependent, Father has not demonstrated any progress on his ability to stop

using drugs, keep suitable housing or employment, or provide for Children’s

basic needs.11 Accordingly, we find that the record supports the trial court’s

finding that termination was proper pursuant to section 2511(a)(2) where

Father demonstrated “continued incapacity, abuse, [and] neglect . . . causing

[Children] to be without essential parental care, control or subsistence

necessary for [their] physical or mental well-being[.]”            23 Pa.C.S. §

2511(a)(2).12

       With regard to termination under section 2511(b), both caseworkers

testified that terminating Father’s rights is in Children’s best interests and that

there would be no detrimental effects if Father’s rights were terminated. N.T.

____________________________________________


11 Ms. Koroma testified that S.C. reported feeling uncomfortable around Father
who, during a visit in September 2019, shamed her for receiving medical
treatment for a congenital hormonal imbalance. N.T. Termination Hearing,
11/20/19, at 30-31.

12 Additionally, the record amply supports the trial court’s findings that
termination was proper under sections 2511(a)(5) and (a)(8). In addition to
the fact that Father continues to use drugs and cannot find suitable housing
or employment, Children have been removed from Father’s care since May of
2017—approximately three years to date. Two CUA personnel who worked
on Children’s case testified that terminating Father’s rights would serve
Children’s best interests. Children have also repeatedly articulated that they
have had enough of watching their Father abuse drugs, drag them from shelter
to shelter, and manipulate people into believing he can or will provide for their
basic needs. See N.T. Sealed Testimony of Children, 8/5/19; DHS Exhibit 9;
see also 23 Pa.C.S. §§ 2511(a)(5), (a)(8) (grounds for involuntary
termination of parental rights).

                                          - 12 -
J-A13018-20



Termination Hearing, 11/20/19, at 23-25, 35. Children have developed strong

attachments to their foster parents, who are an adoptive resource, and are

thriving in their care. Caseworkers Jalov and Koroma testified that P.C., Jr.,

and S.C. are receiving medical treatment for the health issues Father

neglected to attend to. Id. at 26, 31. The trial court also expressly based

terminating Father’s parental rights, in part, on Children’s prior testimony,

      where both [P.C., Jr.,] and [S.C.] testified and indicated in no
      uncertain terms that they wanted [Father]’s rights to be
      terminated. . . . They are more than prepared, and were quite
      disappointed that I had been out sick and unable to actually hear
      this case sooner, and terminate [Father’s] parental rights.

Id. at 38-39. Accordingly, we find that the court properly found clear and

convincing evidence for termination under section 2511(b).          See In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006) (“The court cannot

and will not subordinate indefinitely a child’s need for permanence and

stability to a parent’s claims of progress and hope for the future.”).

      Finally, our independent examination of the record indicates that there

are no other non-frivolous claims that can be raised.             V.E., supra.

Accordingly, we conclude Father’s appeal is frivolous and grant counsel’s

motion to withdraw.

      Orders affirmed. Petition to withdraw granted.




                                     - 13 -
J-A13018-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/09/2020




                          - 14 -